Citation Nr: 1734062	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  09-29 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hypothyroidism, residual of thyroidectomy due to follicular thyroid cancer.

2.  Entitlement to an initial compensable rating for bruxism induced temporomandibular joint dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2002 to March 2008.

These matters come before the Board of Veterans' Appeals (the Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The matters were subsequently transferred to the RO in Waco, Texas.

The case was remanded in November 2015 and is again before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's representative, in an October 2015 Informal Hearing Presentation, noted that the Veteran was scheduled for an examination in April 2014, which the Veteran did not attend.  The representative noted that "[a] review of the record indicates that the AOJ may not have [had] a valid address for the appellant on file."  

The representative is correct.  A March 2014 letter notifying the Veteran of the examination and a subsequent May 2014 Supplemental Statement of the Case (SSOC) were mailed to an old address and returned as undeliverable.  A third letter, dated June 2014 with copies of the original March 2014 VA examination notice and the May 2014 SSOC, was sent to an address in Florida.  As best can be determined by the evidence of record, the Veteran has not lived in Florida during the timeframe of the appeal

The Veteran sent a letter to the VA dated July 2014, containing her correct address, stating that she had been contacted regarding the scheduling of a Board hearing.  A corresponding July 2014 report of contact regarding this phone call also reported that the VA contacted the Veteran "concerning her hearing request."  There is no indication that she was notified about the missed examination.  Subsequently, the VA mailed the Veteran documents concerning her Board hearing.  There is no evidence of record that the Veteran was appropriately notified prior to the examination in April 2014, that she was given the appropriate opportunity to reschedule the examination, or that she received the May 2014 SSOC.

Accordingly, the case is REMANDED for the following action:

1. Take the necessary steps to verify the Veteran's current mailing address.

2.  Provide the Veteran a copy of the May 2014 SSOC at her current address.

3.  Schedule the Veteran for an examination regarding the current severity of her hypothyroidism and bruxism induced temporomandibular joint dysfunction.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.

4.  Readjudicate the claims.  If any benefits sought on appeal are not granted, the Veteran and her representative should be provided a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

